Citation Nr: 0113368	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  99-25 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an effective date earlier than December 
12, 1977, for the award of a 30 percent disability rating for 
bronchial asthma.

2.  Entitlement to an effective date earlier than September 
27, 1994, for the grant of service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision by the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The Board notes the veteran's May 
1996 correspondence is construed as a notice of disagreement 
from that decision.

In July 2000, the veteran testified at a video conference 
hearing before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

The Board notes that the veteran's statements may be 
interpreted as raising the issue of whether a December 1970 
rating decision denying entitlement to service connection for 
a psychiatric disorder involved clear and unmistakable error 
(CUE).  The Board finds this matter is inextricably 
intertwined with the issue of entitlement to an effective 
date earlier than September 27, 1994, for the grant of 
service connection for PTSD and must be remanded for 
appropriate action.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).  Therefore, these issues are addressed in the remand 
section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition as to of the issue of entitlement to an effective 
date earlier than December 12, 1977, for the award of a 30 
percent disability rating for bronchial asthma has been 
obtained.  

2.  In June 1995 the RO reopened and granted the veteran's 
claim for entitlement to service connection for asthma based 
upon the receipt of additional service medical records.  A 10 
percent disability rating was assigned effective from 
September 5, 1969.

3.  In August 1995 the RO granted entitlement to a 30 percent 
disability rating for bronchial asthma effective from 
September 27, 1994, the date of receipt of the veteran's 
reopened claim.

4.  In an August 1996 rating decision, the RO granted 
entitlement to an effective date from December 12, 1977, for 
a 30 percent evaluation for bronchial asthma.

5.  Medical evidence demonstrates that prior to December 12, 
1977, the veteran's service-connected bronchial asthma was 
manifested by no more than mild symptoms and paroxysms of 
asthmatic type breathing occurring several times a year with 
no clinical findings between attacks.


CONCLUSION OF LAW

An effective date earlier than December 12, 1977, for the 
award of a 30 percent disability rating for bronchial asthma 
is not warranted.  38 U.S.C.A. § 5110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In October 1969 the veteran submitted an application for 
entitlement to VA benefits.  The claim included a request for 
entitlement to service-connected disability compensation for 
an asthma disorder.

Service medical records included a June 1967 pre-induction 
report of medical history in which the veteran noted a 
history of asthma.  No comments as to this disorder were 
provided by the examiner.  In February 1969 the veteran 
reported a recent increase in the severity of his bronchial 
asthma with daily attacks.  It was noted the veteran had a 
history of wheezing and breathing difficulty since age 11 
which was generally seasonal, occurring during spring and 
late summer and in dusty environments.  The examiner noted 
that since the dusty season had begun the veteran had 
complained of wheezing and difficulty breathing.  The 
diagnosis was allergic type asthma.  

Records dated in March 1969 noted the veteran reported a 
history of allergic asthma which had been worse since 
arriving in Cam Rahn Bay.  He requested a medical excuse from 
guard duty.  The examiner noted the veteran's lungs were 
clear to percussion and auscultation.  Subsequently in March 
1969 he complained of an asthma attack the previous night.  
The examiner reported the veteran's lungs were clear.  It was 
noted the disorder was controlled with medication.  
A May 1969 report noted the veteran complained of chest 
discomfort and productive cough of several days duration.  
The examiner reported scattered wheezes.  The diagnosis was 
bronchitis-asthma.  The veteran's August 1969 separation 
examination revealed a normal clinical evaluation of the 
lungs and chest.  In his report of medical history the 
veteran noted asthma.  The examiner's comments indicated the 
veteran had been treated for asthma during service in Vietnam 
and that the disorder had occasionally required medication.

In July 1970 the RO, inter alia, denied entitlement to 
service connection for asthma.  It was noted the veteran had 
reported a pre-service history of seasonal asthma and that 
although he was treated for asthmatic attacks several times 
during service the attacks subsided quickly with medication.  
The veteran was notified by correspondence dated July 31, 
1970.

VA examination in September 1970 noted a review of the claims 
file revealed many sick calls during active service with 
complaints about bronchial asthma.  The examiner indicated 
the veteran's present complaints included seasonal 
occurrences of shortness of breath and chest colds.  
Ventilation function tests revealed actual ventilation 
capacity of 92 percent of expected.  The diagnosis was 
allergic bronchial asthma.  The examiner stated the veteran's 
respiratory impairment was estimated as mild but was not 
demonstrated by the clinical testing available.

A December 1970 rating decision noted VA examination 
warranted no change in the prior denial of entitlement to 
service connection for asthma.  The veteran was notified by 
correspondence dated December 18, 1970.

VA medical records show that during VA outpatient treatment 
on September 27, 1976, the veteran complained of daily asthma 
attacks over the previous 3 days lasting up to one hour.  It 
was noted the veteran had been seen 6 days earlier and was 
prescribed 400 milligrams of Aminophylline every 6 hours, 500 
milligrams of Aminophylline supplement as needed, and Alupent 
every 4 to 6 hours as needed.  The examiner noted the veteran 
was in mild to moderate respiratory distress.  The treatment 
plan included starting the veteran on a regimen of 
Prednisone.  

In October 1976, the veteran complained of continuing daily 
attacks which were worse at night.  The examiner noted a 
history of asthma since 1969 with no hospital treatment but a 
marked increase in wheezing and shortness of breath over the 
previous 3 months.  Respiratory testing on October 13, 1976, 
revealed FVC of 4.3 and FEV of 8.2.  An October 27, 1976, 
report noted the veteran had discontinued Prednisone and 
Aminophylline and was taking Alupent twice a day as needed 
and Beclomethasone 4 times daily.  The examiner indicated the 
veteran experienced wheezing in the morning and after dinner.  
His exercise tolerance was normal. Respiratory testing 
revealed FVC of 4.4 and FEV of 3.4.

Private medical records dated from December 12, 1977, to 
December 26, 1978, included a December 12, 1977, report which 
noted the veteran complained of chronic daily wheezing and 
shortness of breath upon regular activity.  The examiner 
noted moderately severe obstructive airway disease with 
reversibility in all parameters after bronchodilators.  The 
diagnoses included chronic bronchial asthma.  The treatment 
plan included Aminophylline every 6 hours.  Subsequent 
reports show the veteran was prescribed Prednisone 4 times 
per day.  

VA medical records dated in February 1979 show the veteran 
reported continued wheezing and coughing.  The diagnoses 
included asthmatic bronchitis.  The treatment plan included 
Aminophylline every 6 hours and Prednisone 4 times daily.  In 
March 1979 the veteran was prescribed Vanceril inhaler twice 
daily.  An April 1979 report noted the veteran was doing well 
with less wheezing.

On September 27, 1994, the RO received the veteran's 
application for entitlement to VA benefits.  The claim 
included a request for entitlement to service-connected 
disability compensation for a lung disorder.

In January 1995, the RO received service records from the 
National Personnel Records Center (NPRC) which included the 
veteran's pre-induction medical examination report.  The 
report noted a normal clinical evaluation of the lungs and 
chest.  The examiner noted the veteran's lungs were clear 
without evidence of rhonchi or wheezing.  

In June 1995, the RO found new and material evidence had been 
submitted to reopen the claim for entitlement to service 
connection for asthma.  It was noted that the additional 
service medical report received in January 1995 was new and 
material and demonstrated the veteran's preexisting asthma 
was non-disabling upon entering active service and was mildly 
disabling at separation.  The RO granted entitlement to 
service connection as aggravated during active service and 
assigned a 10 percent disability rating effective from 
September 5, 1969.  

In August 1995, the RO granted entitlement to a 30 percent 
disability rating for bronchial asthma.  An effective date 
from September 27, 1994, the date of receipt of the veteran's 
reopened claim was assigned.  

In correspondence received in September 1995, the veteran 
requested the 30 percent evaluation assigned for his service-
connected asthma from September 5, 1969.  He stated the 
disorder had existed with the same symptoms and severity, 
other than periodic fluctuations, since his separation from 
service.  

In February 1996 the RO denied entitlement to an effective 
date for an increased rating for service-connected bronchial 
asthma.  Subsequently, the veteran requested reconsideration 
of the rating decision.

In May 1996 the veteran, in essence, submitted a notice of 
disagreement from the February 1996 denial of entitlement to 
an earlier effective date for the 30 percent evaluation for 
his service-connected asthma.  

In August 1996, the RO granted entitlement to an effective 
date for a 30 percent evaluation for bronchial asthma from 
December 12, 1977.

In a January 1998 statement, the veteran requested 
reconsideration of his claim for entitlement to an earlier 
effective date for the 30 percent disability rating for his 
service-connected bronchial asthma.  

In November 1998, the RO received a report that any records 
of the veteran's VA medical treatment dated during the period 
from September 1969 to September 1976 had been destroyed.  

In March 1999 the RO, inter alia, denied entitlement to an 
effective date earlier than December 12, 1977, for the award 
of a 30 percent disability rating.  The RO issued a statement 
of the case as to this issue in November 1999.  

In his substantive appeal the veteran stated that he received 
VA medical treatment from 1970 to 1975 for his asthma 
disorder.  He noted that the records had been reported 
destroyed and stated that it was unfair to deny his claim 
because these records could not be produced.  

At his video conference hearing in July 2000 the veteran 
reiterated his claim, described treatment he received prior 
to 1977, and described his efforts to obtain copies of those 
treatment records.   


Analysis

Initially, the Board notes VA has a duty to assist the 
veteran in the development of his claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  Although the veteran claims 
VA treatment for his asthma disorder during the period from 
1970 to 1975 would demonstrate that his 30 percent disability 
rating was warranted earlier than December 1977, reports 
indicate those records have been destroyed.  Further attempt 
to obtain these records would be futile.  Therefore, the 
Board is satisfied that all relevant facts have been properly 
developed and that no further assistance is required in order 
to satisfy the duty to assist.

Generally, the effective date of an award of compensation for 
an original or reopened service connection claim is the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.400 (2000).  However, the 
effective date of an award based upon new and material 
service medical records shall be a date in agreement with the 
evaluation of the date of receipt of the claim on which the 
prior evaluation was made, whichever is later, subject to the 
rules on original claims filed within one year after 
separation from service.  38 C.F.R. § 3.400(g)(2).

VA regulations provide that when compensation is awarded or 
increased pursuant to a liberalizing law, or a liberalizing 
VA issue approved by the Secretary or by the Secretary's 
direction, the effective date shall be fixed in accordance 
with the facts, but shall not be earlier than the effective 
date of the act or administrative issue.  38 U.S.C.A. 
§ 5112(b)(6) (West 1991); 38 C.F.R. § 3.114 (2000).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that separate or "staged" schedular 
disability ratings may be assigned subsequent to an initial 
award of service connection based upon the facts in each 
case.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (2000).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2000).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2000).

Prior to October 1996 the Rating Schedule provided a 10 
percent disability rating for bronchial asthma with mild 
symptoms and paroxysms of asthmatic type breathing (high 
pitched expiratory wheezing and dyspnea) occurring several 
times a year with no clinical findings between attacks; a 30 
percent rating was warranted for moderate symptoms with 
rather frequent asthmatic attacks (separated by only 10-14 
day intervals) and moderate dyspnea on exertion between 
attacks; a 60 percent rating was warranted for severe 
symptoms with frequent attacks of asthma (one or more attacks 
weekly), marked dyspnea on exertion between attacks with only 
temporary relief by medication, and more than light manual 
labor precluded; a 100 percent disability rating was 
warranted for pronounced symptoms with very frequent 
asthmatic attacks and severe dyspnea on slight exertion 
between attacks and marked loss weight or other evidence of 
severe impairment of health.  38 C.F.R. § 4.97, Diagnostic 
Code 6602 (effective prior to October 1996).

In October 1996 the Rating Schedule as to respiratory 
disorders were revised.  61 Fed. Reg. 46,720 (1996).  Under 
the criteria for bronchial asthma a 10 percent rating is 
warranted for FEV-1 of 71 to 80 percent of predicted, or FEV-
1/FVC of 71 to 80 percent, or where intermittent inhalational 
or oral bronchodilator therapy are necessary; a 30 percent 
rating is warranted for FEV-1 of 56 to 70 percent of 
predicted, or FEV-1/FVC of 56 to 70 percent, or where daily 
inhalational or oral bronchodilator therapy, or inhalational 
anti-inflammatory medication are required; a 60 percent 
rating is warranted for FEV-1 of 40 to 55 percent of 
predicted, or; FEV-1/FVC of 40 to 55 percent, or at least 
monthly visits to a physician for required care of 
exacerbations, or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids; and 
a 100 percent rating is warranted for FEV-1 less than 40-
percent of predicted, or FEV-1/FVC less than 40 percent, or 
more than one attack per week with episodes of respiratory 
failure, or the requirement for the daily use of systemic 
(oral or parenteral) high dose corticosteroids or immuno-
suppressive medications.  38 C.F.R. § 4.97, Diagnostic Code 
6602 (2000).  It is noted that in the absence of clinical 
findings of asthma at the time of examination a verified 
history of asthmatic attacks must be of record.

The Court has held that where a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

In this case, the Board notes that the veteran is presently 
in receipt of a 30 percent disability rating effective from 
December 12, 1977, which the RO found was the earliest 
ascertainable date in agreement with that evaluation.  See 
38 C.F.R. § 3.400(g)(2).  As the date of this award is 
earlier than the effective date of the October 1996 Rating 
Schedule revision for bronchial asthma, the Board finds the 
veteran's claim must be considered in light of the old rating 
criteria.  VA regulations provide that an award based upon a 
liberalizing law may not be effective earlier than the 
effective date of the act or administrative issue.  See 
38 U.S.C.A. § 5112(b)(6); 38 C.F.R. § 3.114.

Based upon the evidence of record and applicable Rating 
Schedule criteria, the Board finds no basis for an effective 
date earlier than December 12, 1977, for the award of a 30 
percent disability rating for bronchial asthma.  The 
available earlier dated medical evidence demonstrates no more 
than mild symptoms and paroxysms of asthmatic type breathing 
occurring several times a year with no clinical findings 
between attacks.  In fact, service medical records 
demonstrate seasonally or environmentally related attacks 
which apparently resolved quickly.  The veteran's separation 
examination revealed a normal clinical evaluation of the 
lungs and chest and the examiner noted that the veteran's 
asthma had only occasionally required medication during 
active service.  

A September 1970 VA examiner found the veteran's respiratory 
impairment was mild.  It was noted that his complaints had 
included report of seasonal occurrences of shortness of 
breath and chest colds.  Although VA medical records dated in 
September and October 1976 show the veteran complained of 
increased asthma attacks and an examiner noted the veteran 
was in mild to moderate respiratory distress, an October 1976 
examiner noted the veteran's exercise tolerance was normal.  
The Board finds a 30 percent rating was not warranted at that 
date because the medical reports demonstrated no evidence of 
moderate dyspnea on exertion between attacks.  Therefore, the 
Board must conclude that an effective date earlier than 
December 12, 1977, for the award of a 30 percent disability 
rating for bronchial asthma is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the veteran's claim.


ORDER

An effective date earlier than December 12, 1977, for the 
award of a 30 percent disability rating for bronchial asthma 
is not warranted.  The appeal is denied.


REMAND

As noted above, the Board finds the issue of whether a 
December 1970 rating decision denying entitlement to service 
connection for a psychiatric disorder involved CUE is 
inextricably intertwined with the issue of entitlement to an 
effective date earlier than September 27, 1994, for the grant 
of service connection for PTSD; therefore, these matters must 
be remanded for appropriate action.  See Harris, 1 Vet. App. 
180.  The Board notes it would be premature and prejudicial 
to consider the earlier effective date claim on appeal prior 
to adjudication of the CUE claim.

The Court has held that once a CUE decision becomes final, 
either because a Board or RO decision was not timely appealed 
or because the Court rendered a decision on the issue in that 
case, that particular claim of CUE is res judicata and may 
not be raised again.  Russell v. Principi, 3 Vet. App. 310, 
315 (1992).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO adjudicate the veteran's claim 
of CUE in the December 1970 rating 
decision.  If the CUE claim is denied, 
the RO should provide the veteran with 
notice of his appellate rights.  Upon 
receipt of a timely notice of 
disagreement, if any, the RO should 
furnish the veteran and his 
representative a statement of the case 
with citation to and discussion of all 
applicable law and regulations clearly 
setting forth the reasons for the 
decision.  Thereafter, if the veteran 
files a timely Substantive Appeal 
concerning the CUE issue, the RO should 
certify the issue for appellate review.  
If the veteran does not complete a timely 
appeal regarding the CUE issue, the RO 
should return the case to the Board for 
further appellate consideration of his 
earlier effective date claim, if 
otherwise in order. 

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

3.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed necessary, 
the RO should review the record and re-
adjudicate the issue on appeal, if 
appropriate.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals



 



